353 S.W.3d 682 (2011)
Anthony LEONARD, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95773.
Missouri Court of Appeals, Eastern District, Division Four.
November 22, 2011.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, P.J., MARY K. HOFF, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Anthony Leonard (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant alleges that the motion court clearly erred in denying his motion without an evidentiary hearing because he stated a claim not refuted by the record that trial counsel was ineffective in failing to voir dire members of the jury panel about whether they would exercise their own independent judgment if they were the "lone holdout" in the jury room.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).